relief. Appellant received a parole hearing on January 30, 2014, and was
                granted parole. Thus, appellant's claim that the proper amount of credit
                was not applied to the minimum sentence and that she was denied a
                parole hearing has been rendered moot by the parole hearing and grant of
                parole. Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.




                                                       / At,.   Asi
                                                                  n          ,   J.
                                                 Hardesty


                                                    ;1 7A , J
                                                       .4,14
                                                 Douglas


                                                                                 J.




                cc: Hon. Adriana Escobar, District Judge
                     Carmen Olfidia Torres-Sanchez
                     Attorney General/Carson City
                     Attorney General/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) I947A